Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 4, 2020, December 21, 2020, February 18, 2021 and March 11, 2022  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 8 and 10 objected to because of the following informalities:  
Each of claims 8 and 10 recite “and or the housing lower part.”  The examiner believes Applicant intended to use the phrase “and/or” instead of “and or.”  Compare to claim 4, line 4.  Appropriate correction is required.
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The use of “lowest point” implies with respect to gravity and therefore claim 13 defines the same scope as claim 20 and vice versa.  Applicant is requested to explain the difference in scope between claims 13 and 20 if the instant objection is traversed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-10, 14, 17-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the inner delimitation ring" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The inner limitation ring (17) is first recited in claim 2.  Claim 4 could be amended to depend from claim 2 to overcome the current lack of antecedent basis.
Claims 7-10, 14, 17-18 and 21 each depend from indefinite claim 4 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by World Intellectual Property Organization International Publication No. WO 00/47899 A1 (Wilhelm hereinafter)
	For claim 1, Wilhelm teaches in at least FIG. 3-4, a side channel compressor comprising: a housing having an upper part 32 and a lower part (see FIG. 3 cross-hatching); a compressor chamber which is situated in the housing and which has a least one encircling side channel 22, 23 (FIG. 3); a compressor wheel 33 which is situated in the housing 32 and which is disposed so as to be rotatable about a rotation axis (note FIG. 1), wherein the compressor wheel on a circumference thereof has blades 26, 27 which are disposed in the region of the compressor chamber (FIG. 3), and a gas inlet opening and a gas outlet opening which are in each case configured on the housing and which by way of the compressor chamber, are fluidically connected to one another (note FIG. 1, 11, 12), wherein the compressor wheel 33 on the circumference thereof has an encircling outer delimitation ring (see FIG. 3) which runs about the compressor wheel so as to be rotationally symmetrical to the rotation axis.
	For claim 15, Wilhelm teaches the gas inlet opening 11 and the gas outlet opening 12 are fluidically connected to one another by way of the at least one side channel 22, 23.  

Claim(s) 1-3, 4, 7-11, 14-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by World Intellectual Property Organization International Publication No. WO 2017/009065 A1 (Radermacher et al. hereinafter)
	For claim 1, Radermacher et al. teach a side channel compressor comprising: a housing 3 having an upper part  and a lower part (see FIG. 1-3); a compressor chamber which is situated in the housing and which has a least one encircling side channel 6; a compressor wheel 2 which is situated in the housing 3 and which is disposed so as to be rotatable about a rotation axis (note FIG. 2), wherein the compressor wheel on a circumference thereof has blades 5 which are disposed in the region of the compressor chamber (FIG. 3), and a gas inlet opening and a gas outlet opening which are in each case configured on the housing and which by way of the compressor chamber, are fluidically connected to one another (see at least FIG. 1), wherein the compressor wheel 3 on the circumference thereof has an encircling outer delimitation ring 7 which runs about the compressor wheel so as to be rotationally symmetrical to the rotation axis.
For claim 2, Radermacher et al. teach in a region of the compressor chamber between in each case two neighboring blades 5 configured in each case one conveyor cell which in a radial manner to the rotation axis is outwardly delimited by the outer delimitation ring 7, and inwardly is delimited by an encircling inner delimitation ring 8 of the compressor wheel, wherein the conveyer cell in the direction of the rotation axis has at least one opening (see FIG. 3).
For claim 3, Radermacher et al. teach the opening  is configured on a side of the conveyer cell of the compressor wheel that faces the at least one side channel 6 of the housing (see at least FIG. 3). 
For claim 4, the outer delimitation ring 7 and the inner delimitation ring 8 having respective guide contours (see FIG. 3 reproduced below), wherein tips of the guide contours are arranged on a symmetric axis.  


    PNG
    media_image1.png
    803
    473
    media_image1.png
    Greyscale

	For claim 7, Radermacher et al. teach in the FIG. 7 species, the outer delimitation ring 7 having an outside encircling annular bead 14.
	And further for claim 8, 	 Radermacher et al. teach the outer bead 14 in the FIG. 7 species bears against the housing upper or lower portion axially. See FIG. 7.
For claim 9, Radermacher et al. teach in the FIG. 7 species, the inner delimitation ring 8 having an inside encircling annular bead 14.
And further for claim 10,  Radermacher et al. teach the inner bead 14 in the FIG. 7 species bears against the housing upper or lower portion axially. See FIG. 7.  
For claim 11, Radermacher et al. teach an at least partially encapsulated separation chamber 11 is configured on a side of the outer delimitation ring 7 that faces away from the rotation axis.  See FIG. 6-11.
 	For claim 14, Radermacher et al. teach in the FIG. 7 species, a partially encapsulated region 13 configured on a side of the inner delimitation ring 8.    
 	For claim 15, Radermacher et al. teach the gas inlet opening and the gas outlet opening are fluidically connected to one another by way of the at least one side channel 6.  
	For claim 17, Radermacher et al. teach the outer delimitation ring 7 has at least one outside encircling annular bead 14 which tuns so as to be radial to the rotation axis, and wherein the outside annular bead 14 runs on a side of the outer delimitation ring 7 that faces away from the rotation axis (see FIG. 7 species).
For claim 18, Radermacher et al. teach in the FIG. 7 species, the inner delimitation ring 8 having an inside encircling annular bead 14 which runs so as to be radial to the rotation axis and which runs on a side of the inner delimitation ring 8 that faces the axis of rotation.
	For claim 19, Radermacher et al. tach an at least partially encapsulated separation chamber 11 is configured on a side of the outer delimitation ring 7 that faces away from the rotation axis, wherein the separation chamber 11 is situated in a radial manner to the rotation axis, between the outer delimitation ring 7 and the housing upper part and/or the housing lower part (see housing 3 in FIG. 6-11).
	For claim 21, Radermacher et al. teach in the FIG. 7 species, a partially encapsulated region 13 configured on a side of the inner delimitation ring 8, wherein the at least one encapsulated region is situated between the at least one inside annular bead 14 and the housing upper part and/or the housing lower part (see FIG. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al.  as applied to claim 2 above, and further in view of World Intellectual Property Organization Patent Publication No. WO 92/10680 (Robbie hereinafter).
It is not clear if Radermacher et al. employs V-shaped blades in their side channel compressor.  V-shaped blades however are not a new design for side channel compressors.
  Robbie teaches an impeller for a regenerative pump having v-shaped blades 8, wherein at least one chamfer 20 is formed on the on the trailing edge of the blades (see FIG. 3) for the purpose of increasing the head pressure versus a rotor not having chamfers on the trailing edge thereof (see FIG. 7 and FIG. 8). The chamfers are on the sides of the blades facing the side channels 15.
Because Radermacher et al. is a side channel compressor having conveyer cells facing the side channels, and Robbie teaches a regenerative pump with V-shaped blades and chamfers for increasing the head pressure compared to blades without chamfers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of Radermacher et al., whose shape do not appear to be expressly disclosed, to be of the V-shaped type and having a chamfer thereon, as taught by Robbie for the purpose of providing optimized rotor blades for the Radermacher et al. side channel compressor.  

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese Patent Application Laid-open No. JP 2017-96173 A is cited for showing a vortex pump having improved blade 54 shapes appearing to be V-shaped and with a chamfer on the rear edge.  

Allowable Subject Matter
Claims 12-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 12 requires the use of the discharge channel 46. The prior art above provides no teaching, disclosure or motivation for adding a discharge channel in the claimed location.  In fact, the claimed discharge channel of claim 12 in the Radermacher et al. compressor would seemingly promote leakage of the working fluid, a clear disadvantage without any particular advantage.  Therefore, the claim 12 is deemed to be directed to a non-obvious improvement over the Radermacher et al. compressor.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799